OMB APPROVAL OMB Number: 3235-0582 Expires: March 31, 2012 Estimated average burden hours per response9.6 United States Securities and Exchange Commission Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-4018 Federated High Yield Trust (Exact name of registrant as specified in charter) 4000 Ericsson Drive Warrendale, PA15086-7561 (Address of principal executive offices) (Zip code) John W. McGonigle, Esquire Federated Investors, Inc. Federated Investors Tower 1001 Liberty Avenue Pittsburgh, PA15222-3779 (Name and address of agent for service) Registrant’s telephone number, including area code:412-288-1900 Date of reporting period: 7/1/2009 through 6/30/2010 Item 1. Proxy Voting Record. Federated High Yield Trust IssuerName MeetingDate Ticker CUSIP ProposalText Proponent VoteCast For/ Against Mgmt Logical Ballot Status Ameristar Casinos, Inc. 06/16/2010 ASCA 03070Q101 Elect Carl Brooks Mgmt Withhold Against Voted Ameristar Casinos, Inc. 06/16/2010 ASCA 03070Q101 Elect Gordon Kanofsky Mgmt Withhold Against Voted Ameristar Casinos, Inc. 06/16/2010 ASCA 03070Q101 Elect J. William Richardson Mgmt Withhold Against Voted Ameristar Casinos, Inc. 06/16/2010 ASCA 03070Q101 Ratification of Auditor Mgmt For For Voted Ball Corporation 04/28/2010 BLL Elect John Hayes Mgmt For For Voted Ball Corporation 04/28/2010 BLL Elect Hanno Fiedler Mgmt For For Voted Ball Corporation 04/28/2010 BLL Elect John Lehman Mgmt For For Voted Ball Corporation 04/28/2010 BLL Elect Georgia Nelson Mgmt For For Voted Ball Corporation 04/28/2010 BLL Elect Erik van der Kaay Mgmt For For Voted Ball Corporation 04/28/2010 BLL Ratification of Auditor Mgmt For For Voted Ball Corporation 04/28/2010 BLL 2010 Stock and Cash Incentive Plan Mgmt Against Against Voted Ball Corporation 04/28/2010 BLL Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr For Against Voted Ball Corporation 04/28/2010 BLL Shareholder Proposal Regarding Redemption of Poison Pill ShrHldr For Against Voted Cascades Inc. 05/13/2010 CAS Elect Bernard Lemaire Mgmt For For Voted Cascades Inc. 05/13/2010 CAS Elect Laurent Lemaire Mgmt For For Voted Cascades Inc. 05/13/2010 CAS Elect Alain Lemaire Mgmt For For Voted Cascades Inc. 05/13/2010 CAS Elect Martin Pelletier Mgmt For For Voted Cascades Inc. 05/13/2010 CAS Elect Paul Bannerman Mgmt For For Voted Cascades Inc. 05/13/2010 CAS Elect Andre Desaulniers Mgmt For For Voted Cascades Inc. 05/13/2010 CAS Elect Louis Garneau Mgmt For For Voted Cascades Inc. 05/13/2010 CAS Elect Sylvie Lemaire Mgmt For For Voted Cascades Inc. 05/13/2010 CAS Elect Georges Kobrynsky Mgmt For For Voted Cascades Inc. 05/13/2010 CAS Elect Laurent Verreault Mgmt For For Voted Cascades Inc. 05/13/2010 CAS Elect Robert Chevrier Mgmt For For Voted Cascades Inc. 05/13/2010 CAS Elect David McAusland Mgmt For For Voted Cascades Inc. 05/13/2010 CAS Elect James Doak Mgmt For For Voted Cascades Inc. 05/13/2010 CAS Appointment of Auditor Mgmt For For Voted CINEMARK HOLDINGS, INC. 05/13/2010 CNK 17243V102 Elect Benjamin Chereskin Mgmt For For Voted CINEMARK HOLDINGS, INC. 05/13/2010 CNK 17243V102 Elect Lee Roy Mitchell Mgmt For For Voted CINEMARK HOLDINGS, INC. 05/13/2010 CNK 17243V102 Elect Raymond Syufy Mgmt For For Voted CINEMARK HOLDINGS, INC. 05/13/2010 CNK 17243V102 Ratification of Auditor Mgmt For For Voted CLEARWATER PAPER CORPORATION 05/11/2010 CLW 18538R103 Elect William Larsson Mgmt For For Voted CLEARWATER PAPER CORPORATION 05/11/2010 CLW 18538R103 Elect Michael Riordan Mgmt For For Voted CLEARWATER PAPER CORPORATION 05/11/2010 CLW 18538R103 Annual Incentive Plan Mgmt For For Voted CLEARWATER PAPER CORPORATION 05/11/2010 CLW 18538R103 2008 Stock Incentive Plan Mgmt Against Against Voted CLEARWATER PAPER CORPORATION 05/11/2010 CLW 18538R103 Ratification of Auditor Mgmt For For Voted Constellation Brands, Inc. 07/23/2009 STZ.B 21036P108 Elect Director Barry A. Fromberg Mgmt For For Voted Constellation Brands, Inc. 07/23/2009 STZ.B 21036P108 Elect Director Jeananne K. Hauswald Mgmt For For Voted Constellation Brands, Inc. 07/23/2009 STZ.B 21036P108 Elect Director James A. Locke III Mgmt For For Voted Constellation Brands, Inc. 07/23/2009 STZ.B 21036P108 Elect Director Peter M. Perez Mgmt For For Voted Constellation Brands, Inc. 07/23/2009 STZ.B 21036P108 Elect Director Richard Sands Mgmt For For Voted Constellation Brands, Inc. 07/23/2009 STZ.B 21036P108 Elect Director Robert Sands Mgmt For For Voted Constellation Brands, Inc. 07/23/2009 STZ.B 21036P108 Elect Director Paul L. Smith Mgmt For For Voted Constellation Brands, Inc. 07/23/2009 STZ.B 21036P108 Elect Director Peter H. Soderberg Mgmt For For Voted Constellation Brands, Inc. 07/23/2009 STZ.B 21036P108 Elect Director Mark Zupan Mgmt For For Voted Constellation Brands, Inc. 07/23/2009 STZ.B 21036P108 Ratify Auditors Mgmt For For Voted Constellation Brands, Inc. 07/23/2009 STZ.B 21036P108 Increase Authorized Common Stock Mgmt For For Voted Constellation Brands, Inc. 07/23/2009 STZ.B 21036P108 Amend Omnibus Stock Plan Mgmt Against Against Voted Del Monte Foods Co. 09/24/2009 DLM 24522P103 Elect Director Samuel H. Armacost Mgmt For For Voted Del Monte Foods Co. 09/24/2009 DLM 24522P103 Elect Director Terence D. Martin Mgmt For For Voted Del Monte Foods Co. 09/24/2009 DLM 24522P103 Elect Director Richard G. Wolford Mgmt For For Voted Del Monte Foods Co. 09/24/2009 DLM 24522P103 Declassify the Board of Directors Mgmt For For Voted Del Monte Foods Co. 09/24/2009 DLM 24522P103 Amend Omnibus Stock Plan Mgmt Against Against Voted Del Monte Foods Co. 09/24/2009 DLM 24522P103 Amend Executive Incentive Bonus Plan Mgmt For For Voted Del Monte Foods Co. 09/24/2009 DLM 24522P103 Ratify Auditors Mgmt For For Voted General Cable Corporation 05/13/2010 BGC Elect John Welsh, III Mgmt For For Voted General Cable Corporation 05/13/2010 BGC Repeal of Classified Board Mgmt For For Voted General Cable Corporation 05/13/2010 BGC Amendment to the Certificate of Incorporation Mgmt For For Voted General Cable Corporation 05/13/2010 BGC Ratification of Auditor Mgmt For For Voted General Cable Corporation 05/13/2010 BGC Amendment to the 2005 Stock Incentive Plan Mgmt For For Voted Global Cash Access Holdings, Inc. 04/29/2010 GCA Elect Geoff Judge Mgmt For For Voted Global Cash Access Holdings, Inc. 04/29/2010 GCA Ratification of Auditor Mgmt For For Voted Graham Packaging Company Inc. 06/09/2010 GRM Elect Charles Kiernan Mgmt For For Voted Graham Packaging Company Inc. 06/09/2010 GRM Elect Vikrant Sawhney Mgmt For For Voted Graham Packaging Company Inc. 06/09/2010 GRM Ratification of Auditor Mgmt For For Voted GRAPHIC PACKAGING HOLDING COMPANY 05/20/2010 GPK Elect George Bayly Mgmt For For Voted GRAPHIC PACKAGING HOLDING COMPANY 05/20/2010 GPK Elect Matthew Espe Mgmt For For Voted GRAPHIC PACKAGING HOLDING COMPANY 05/20/2010 GPK Elect Harold Logan, Jr. Mgmt For For Voted GRAPHIC PACKAGING HOLDING COMPANY 05/20/2010 GPK Elect Robert Tieken Mgmt For For Voted GRAPHIC PACKAGING HOLDING COMPANY 05/20/2010 GPK Transaction of Other Business Mgmt Against Against Voted Great Canadian Gaming Corporation 06/23/2010 GC Board Size Mgmt For For Voted Great Canadian Gaming Corporation 06/23/2010 GC Elect Ross McLeod Mgmt For For Voted Great Canadian Gaming Corporation 06/23/2010 GC Elect Earnest Beaudin Mgmt For For Voted Great Canadian Gaming Corporation 06/23/2010 GC Elect Richard Buski Mgmt For For Voted Great Canadian Gaming Corporation 06/23/2010 GC Elect Larry Campbell Mgmt For For Voted Great Canadian Gaming Corporation 06/23/2010 GC Elect Thomas Gaffney Mgmt For For Voted Great Canadian Gaming Corporation 06/23/2010 GC Elect Peter Meredith Mgmt For For Voted Great Canadian Gaming Corporation 06/23/2010 GC Elect David Prupas Mgmt For For Voted Great Canadian Gaming Corporation 06/23/2010 GC Elect Adrian Thomas Mgmt For For Voted Great Canadian Gaming Corporation 06/23/2010 GC Elect Rod Baker Mgmt For For Voted Great Canadian Gaming Corporation 06/23/2010 GC Elect Brian Egli Mgmt For For Voted Great Canadian Gaming Corporation 06/23/2010 GC Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Great Canadian Gaming Corporation 06/23/2010 GC Amendments to Articles Regarding Paperless Share Transfers Mgmt For For Voted Hertz Global Holdings, Inc. 05/27/2010 HTZ 42805T105 Elect Barry Beracha Mgmt For For Voted Hertz Global Holdings, Inc. 05/27/2010 HTZ 42805T105 Elect Brian Bernasek Mgmt For For Voted Hertz Global Holdings, Inc. 05/27/2010 HTZ 42805T105 Elect Robert End Mgmt For For Voted Hertz Global Holdings, Inc. 05/27/2010 HTZ 42805T105 Elect George Tamke Mgmt For For Voted Hertz Global Holdings, Inc. 05/27/2010 HTZ 42805T105 Amendment to 2008 Omnibus Incentive Plan Mgmt Against Against Voted Hertz Global Holdings, Inc. 05/27/2010 HTZ 42805T105 Senior Executive Bonus Plan Mgmt For For Voted Hertz Global Holdings, Inc. 05/27/2010 HTZ 42805T105 Ratification of Auditor Mgmt For For Voted Interpublic Group of Companies, Inc. 05/27/2010 IPG Elect Reginald Brack Mgmt For For Voted Interpublic Group of Companies, Inc. 05/27/2010 IPG Elect Jocelyn Carter-Miller Mgmt For For Voted Interpublic Group of Companies, Inc. 05/27/2010 IPG Elect Jill Considine Mgmt For For Voted Interpublic Group of Companies, Inc. 05/27/2010 IPG Elect Richard Goldstein Mgmt For For Voted Interpublic Group of Companies, Inc. 05/27/2010 IPG Elect Mary Steele Guilfoile Mgmt For For Voted Interpublic Group of Companies, Inc. 05/27/2010 IPG Elect H. John Greeniaus Mgmt For For Voted Interpublic Group of Companies, Inc. 05/27/2010 IPG Elect William Kerr Mgmt For For Voted Interpublic Group of Companies, Inc. 05/27/2010 IPG Elect Michael Roth Mgmt For For Voted Interpublic Group of Companies, Inc. 05/27/2010 IPG Elect David Thomas Mgmt For For Voted Interpublic Group of Companies, Inc. 05/27/2010 IPG Ratification of Auditor Mgmt For For Voted Interpublic Group of Companies, Inc. 05/27/2010 IPG Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted iShares MSCI Taiwan Index Fund 01/28/2010 EWA GEORGE G.C. PARKER Mgmt Withhold Against Voted iShares MSCI Taiwan Index Fund 01/28/2010 EWA J. DARRELL DUFFIE Mgmt Withhold Against Voted iShares MSCI Taiwan Index Fund 01/28/2010 EWA CECILIA H. HERBERT Mgmt Withhold Against Voted iShares MSCI Taiwan Index Fund 01/28/2010 EWA CHARLES A. HURTY Mgmt Withhold Against Voted iShares MSCI Taiwan Index Fund 01/28/2010 EWA JOHN E. KERRIGAN Mgmt Withhold Against Voted iShares MSCI Taiwan Index Fund 01/28/2010 EWA ROBERT H. SILVER Mgmt Withhold Against Voted iShares MSCI Taiwan Index Fund 01/28/2010 EWA LEE T. KRANEFUSS Mgmt Withhold Against Voted iShares MSCI Taiwan Index Fund 01/28/2010 EWA JOHN E. MARTINEZ Mgmt Withhold Against Voted iShares MSCI Taiwan Index Fund 01/28/2010 EWA ROBERT S. KAPITO Mgmt Withhold Against Voted iShares MSCI Taiwan Index Fund 01/28/2010 EWA Approve a new investment advisory agreement between each Company, on behalf of each of its funds and Barclays Global Fund Advisors [the adviser] Mgmt For For Voted iShares Trust 11/04/2009 464287F77 Elect Trustee George G.C. Parker Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287F77 Elect Trustee J. Darrell Duffie Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287F77 Elect Trustee Cecilia H. Herbert Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287F77 Elect Trustee Charles A. Hurty Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287F77 Elect Trustee John E. Kerrigan Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287F77 Elect Trustee Robert H. Silver Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287F77 Elect Trustee Lee T. Kranefuss Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287F77 Elect Trustee John E. Martinez Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287F77 Elect Trustee Robert S. Kapito Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287H22 Elect Trustee George G.C. Parker Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287H22 Elect Trustee J. Darrell Duffie Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287H22 Elect Trustee Cecilia H. Herbert Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287H22 Elect Trustee Charles A. Hurty Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287H22 Elect Trustee John E. Kerrigan Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287H22 Elect Trustee Robert H. Silver Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287H22 Elect Trustee Lee T. Kranefuss Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287H22 Elect Trustee John E. Martinez Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287H22 Elect Trustee Robert S. Kapito Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287H66 Elect Trustee George G.C. Parker Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287H66 Elect Trustee J. Darrell Duffie Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287H66 Elect Trustee Cecilia H. Herbert Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287H66 Elect Trustee Charles A. Hurty Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287H66 Elect Trustee John E. Kerrigan Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287H66 Elect Trustee Robert H. Silver Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287H66 Elect Trustee Lee T. Kranefuss Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287H66 Elect Trustee John E. Martinez Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287H66 Elect Trustee Robert S. Kapito Mgmt Withhold Against Voted iShares Trust 12/22/2009 Approve Investment Advisory Agreement Mgmt For For Voted iShares Trust 12/22/2009 Approve Investment Advisory Agreement Mgmt For For Voted iShares Trust 12/22/2009 Approve Investment Advisory Agreement Mgmt For For Voted JDA Software Group, Inc. 05/21/2010 JDAS 46612K108 Elect Douglas Marlin Mgmt For For Voted JDA Software Group, Inc. 05/21/2010 JDAS 46612K108 Elect Jock Patton Mgmt For For Voted JDA Software Group, Inc. 05/21/2010 JDAS 46612K108 Increase of Authorized Common Stock Mgmt Against Against Voted JDA Software Group, Inc. 05/21/2010 JDAS 46612K108 Ratification of Auditor Mgmt For For Voted KOPPERS HOLDINGS INC. 05/05/2010 KOP 50060P106 Elect David Hillenbrand Mgmt For For Voted KOPPERS HOLDINGS INC. 05/05/2010 KOP 50060P106 Elect James Stalder Mgmt For For Voted KOPPERS HOLDINGS INC. 05/05/2010 KOP 50060P106 Amendment to the 2005 Long Term Incentive Plan Mgmt For For Voted KOPPERS HOLDINGS INC. 05/05/2010 KOP 50060P106 Ratification of Auditor Mgmt For For Voted Macy's, Inc. 05/14/2010 M 55616P104 Elect Stephen Bollenbach Mgmt For For Voted Macy's, Inc. 05/14/2010 M 55616P104 Elect Deirdre Connelly Mgmt For For Voted Macy's, Inc. 05/14/2010 M 55616P104 Elect Meyer Feldberg Mgmt For For Voted Macy's, Inc. 05/14/2010 M 55616P104 Elect Sara Levinson Mgmt For For Voted Macy's, Inc. 05/14/2010 M 55616P104 Elect Terry Lundgren Mgmt For For Voted Macy's, Inc. 05/14/2010 M 55616P104 Elect Joseph Neubauer Mgmt For For Voted Macy's, Inc. 05/14/2010 M 55616P104 Elect Joseph Pichler Mgmt For For Voted Macy's, Inc. 05/14/2010 M 55616P104 Elect Joyce Roche Mgmt For For Voted Macy's, Inc. 05/14/2010 M 55616P104 Elect Craig Weatherup Mgmt For For Voted Macy's, Inc. 05/14/2010 M 55616P104 Elect Marna Whittington Mgmt For For Voted Macy's, Inc. 05/14/2010 M 55616P104 Ratification of Auditor Mgmt For For Voted Macy's, Inc. 05/14/2010 M 55616P104 Elimination of Supermajority Vote Requirements Mgmt For For Voted Macy's, Inc. 05/14/2010 M 55616P104 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr Against For Voted MDC Partners Inc. 06/03/2010 MDZ Elect Miles Nadal Mgmt For For Voted MDC Partners Inc. 06/03/2010 MDZ Elect Robert Kamerschen Mgmt For For Voted MDC Partners Inc. 06/03/2010 MDZ Elect Clare Copeland Mgmt For For Voted MDC Partners Inc. 06/03/2010 MDZ Elect Thomas Davidson Mgmt For For Voted MDC Partners Inc. 06/03/2010 MDZ Elect Scott Kauffman Mgmt For For Voted MDC Partners Inc. 06/03/2010 MDZ Elect Michael Kirby Mgmt For For Voted MDC Partners Inc. 06/03/2010 MDZ Elect Stephen Pustil Mgmt For For Voted MDC Partners Inc. 06/03/2010 MDZ Appointment of Auditor and Authority to Set Fees Mgmt For For Voted NRG Energy Inc 07/21/2009 NRG Elect Director John F. Chlebowski Mgmt For For Voted NRG Energy Inc 07/21/2009 NRG Elect Director Howard E. Cosgrove Mgmt For For Voted NRG Energy Inc 07/21/2009 NRG Elect Director William E. Hantke Mgmt For For Voted NRG Energy Inc 07/21/2009 NRG Elect Director Anne C. Schaumburg Mgmt For For Voted NRG Energy Inc 07/21/2009 NRG Amend Omnibus Stock Plan Mgmt For For Voted NRG Energy Inc 07/21/2009 NRG Amend Executive Incentive Bonus Plan Mgmt For For Voted NRG Energy Inc 07/21/2009 NRG Adopt Majority Voting for Uncontested Election of Directors Mgmt For For Voted NRG Energy Inc 07/21/2009 NRG Ratify Auditors Mgmt For For Voted NRG Energy Inc 07/21/2009 NRG Report on Carbon Principles ShrHldr Against For Voted NRG Energy Inc 07/21/2009 NRG Change Size of Board of Directors ShrHldr Against For Voted NRG Energy Inc 07/21/2009 NRG Repeal Amendments Adopted Without Stockholder Approval After February 26, 2008 ShrHldr Against For Voted NRG Energy Inc 07/21/2009 NRG Elect Director Betsy S. Atkins ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Elect Director Ralph E. Faison ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Elect Director Coleman Peterson ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Elect Director Thomas C. Wajnert ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Change Size of Board of Directors ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Elect Director Donald DeFosset ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Elect Director Richard H. Koppes ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Elect Director John M. Albertine ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Elect Director Marjorie L. Bowen ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Elect Director Ralph G. Wellington ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Repeal Amendments Adopted Without Stockholder Approval After February 26, 2008 ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Amend Omnibus Stock Plan ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Amend Executive Incentive Bonus Plan ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Adopt Majority Voting for Uncontested Election of Directors ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Ratify Auditors ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Report on Carbon Principles ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Elect Director John F. Chlebowski Mgmt For For Voted NRG Energy Inc 07/21/2009 NRG Elect Director Howard E. Cosgrove Mgmt For For Voted NRG Energy Inc 07/21/2009 NRG Elect Director William E. Hantke Mgmt For For Voted NRG Energy Inc 07/21/2009 NRG Elect Director Anne C. Schaumburg Mgmt For For Voted NRG Energy Inc 07/21/2009 NRG Amend Omnibus Stock Plan Mgmt For For Voted NRG Energy Inc 07/21/2009 NRG Amend Executive Incentive Bonus Plan Mgmt For For Voted NRG Energy Inc 07/21/2009 NRG Adopt Majority Voting for Uncontested Election of Directors Mgmt For For Voted NRG Energy Inc 07/21/2009 NRG Ratify Auditors Mgmt For For Voted NRG Energy Inc 07/21/2009 NRG Report on Carbon Principles ShrHldr Against For Voted NRG Energy Inc 07/21/2009 NRG Change Size of Board of Directors ShrHldr Against For Voted NRG Energy Inc 07/21/2009 NRG Repeal Amendments Adopted Without Stockholder Approval After February 26, 2008 ShrHldr Against For Voted NRG Energy Inc 07/21/2009 NRG Elect Director Betsy S. Atkins ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Elect Director Ralph E. Faison ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Elect Director Coleman Peterson ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Elect Director Thomas C. Wajnert ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Change Size of Board of Directors ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Elect Director Donald DeFosset ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Elect Director Richard H. Koppes ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Elect Director John M. Albertine ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Elect Director Marjorie L. Bowen ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Elect Director Ralph G. Wellington ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Repeal Amendments Adopted Without Stockholder Approval After February 26, 2008 ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Amend Omnibus Stock Plan ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Amend Executive Incentive Bonus Plan ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Adopt Majority Voting for Uncontested Election of Directors ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Ratify Auditors ShrHldr TNA N/A Take No Action NRG Energy Inc 07/21/2009 NRG Report on Carbon Principles ShrHldr TNA N/A Take No Action Owens-Illinois, Inc. 05/06/2010 OI Elect Jay Geldmacher Mgmt For For Voted Owens-Illinois, Inc. 05/06/2010 OI Elect Albert Stroucken Mgmt For For Voted Owens-Illinois, Inc. 05/06/2010 OI Elect Dennis Williams Mgmt For For Voted Owens-Illinois, Inc. 05/06/2010 OI Elect Thomas Young Mgmt For For Voted Owens-Illinois, Inc. 05/06/2010 OI Ratification of Auditor Mgmt For For Voted Reddy Ice Holdings, Inc. 04/29/2010 FRZ 75734R105 Elect Gilbert Cassagne Mgmt For For Voted Reddy Ice Holdings, Inc. 04/29/2010 FRZ 75734R105 Elect William Brick Mgmt For For Voted Reddy Ice Holdings, Inc. 04/29/2010 FRZ 75734R105 Elect Kevin Cameron Mgmt For For Voted Reddy Ice Holdings, Inc. 04/29/2010 FRZ 75734R105 Elect Theodore Host Mgmt For For Voted Reddy Ice Holdings, Inc. 04/29/2010 FRZ 75734R105 Elect Michael McGrath Mgmt For For Voted Reddy Ice Holdings, Inc. 04/29/2010 FRZ 75734R105 Elect Michael Rauch Mgmt For For Voted Reddy Ice Holdings, Inc. 04/29/2010 FRZ 75734R105 Elect Robert Verdecchio Mgmt For For Voted Reddy Ice Holdings, Inc. 04/29/2010 FRZ 75734R105 Ratification of Auditor Mgmt For For Voted Reddy Ice Holdings, Inc. 04/29/2010 FRZ 75734R105 Amendment to the 2005 Long-Term Equity Incentive and Share Award Plan Mgmt Against Against Voted Regal Entertainment Group 05/05/2010 RGC Elect Thomas Bell, Jr. Mgmt For For Voted Regal Entertainment Group 05/05/2010 RGC Elect David Keyte Mgmt For For Voted Regal Entertainment Group 05/05/2010 RGC Elect Amy Miles Mgmt For For Voted Regal Entertainment Group 05/05/2010 RGC Elect Lee Thomas Mgmt For For Voted Regal Entertainment Group 05/05/2010 RGC Ratification of Auditor Mgmt For For Voted Rock-Tenn Company 01/29/2010 RKT Elect Stephen Anderson Mgmt For For Voted Rock-Tenn Company 01/29/2010 RKT Elect Robert Currey Mgmt For For Voted Rock-Tenn Company 01/29/2010 RKT Elect Lawrence Gellerstedt, III Mgmt For For Voted Rock-Tenn Company 01/29/2010 RKT Elect John Spiegel Mgmt For For Voted Rock-Tenn Company 01/29/2010 RKT Elect J. Powell Brown Mgmt For For Voted Rock-Tenn Company 01/29/2010 RKT Ratification of Auditor Mgmt For For Voted SMART Modular Technologies (WWH) Inc. 08/25/2009 SMOD G82245104 Approve Option Exchange Program for Employees Mgmt Against Against Voted SMART Modular Technologies (WWH), Inc. 01/26/2010 SMOD G82245104 Elect Iain MacKenzie Mgmt For For Voted SMART Modular Technologies (WWH), Inc. 01/26/2010 SMOD G82245104 Elect Ajay Shah Mgmt For For Voted SMART Modular Technologies (WWH), Inc. 01/26/2010 SMOD G82245104 Elect Harry McKinney Mgmt For For Voted SMART Modular Technologies (WWH), Inc. 01/26/2010 SMOD G82245104 Elect Kimberly Alexy Mgmt For For Voted SMART Modular Technologies (WWH), Inc. 01/26/2010 SMOD G82245104 Elect Dennis McKenna Mgmt For For Voted SMART Modular Technologies (WWH), Inc. 01/26/2010 SMOD G82245104 Elect C.S. Park Mgmt For For Voted SMART Modular Technologies (WWH), Inc. 01/26/2010 SMOD G82245104 Elect Mukesh Patel Mgmt For For Voted SMART Modular Technologies (WWH), Inc. 01/26/2010 SMOD G82245104 Elect Thomas Weatherford Mgmt For For Voted SMART Modular Technologies (WWH), Inc. 01/26/2010 SMOD G82245104 Ratification of Auditor Mgmt For For Voted SPX Corporation 05/06/2010 SPW Elect J. Michael Fitzpatrick Mgmt For For Voted SPX Corporation 05/06/2010 SPW Elect Albert Koch Mgmt For For Voted SPX Corporation 05/06/2010 SPW Ratification of Auditor Mgmt For For Voted VIACOM INC. 06/09/2010 VIA 92553P102 Elect George Abrams Mgmt For For Voted VIACOM INC. 06/09/2010 VIA 92553P102 Elect Philippe Dauman Mgmt For For Voted VIACOM INC. 06/09/2010 VIA 92553P102 Elect Thomas Dooley Mgmt For For Voted VIACOM INC. 06/09/2010 VIA 92553P102 Elect Alan Greenberg Mgmt For For Voted VIACOM INC. 06/09/2010 VIA 92553P102 Elect Robert Kraft Mgmt For For Voted VIACOM INC. 06/09/2010 VIA 92553P102 Elect Blythe McGarvie Mgmt For For Voted VIACOM INC. 06/09/2010 VIA 92553P102 Elect Charles Phillips, Jr. Mgmt For For Voted VIACOM INC. 06/09/2010 VIA 92553P102 Elect Shari Redstone Mgmt For For Voted VIACOM INC. 06/09/2010 VIA 92553P102 Elect Sumner Redstone Mgmt For For Voted VIACOM INC. 06/09/2010 VIA 92553P102 Elect Frederic Salerno Mgmt For For Voted VIACOM INC. 06/09/2010 VIA 92553P102 Elect William Schwartz Mgmt For For Voted VIACOM INC. 06/09/2010 VIA 92553P102 Ratification of Auditor Mgmt For For Voted VIACOM INC. 06/09/2010 VIA 92553P102 Amendment to the 2006 Long-Term Management Incentive Plan Mgmt For For Voted VIACOM INC. 06/09/2010 VIA 92553P102 2011 Stock Option Plan for Outside Directors Mgmt For For Voted VIACOM INC. 06/09/2010 VIA 92553P102 2lan for Outside Directors Mgmt For For Voted SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Federated High Yield Trust By (Signature and Title)* /s/ J. Christopher Donahue J. Christopher Donahue Principal Executive Officer Date: August 26, 2010 * Print the name and title of each signing officer under his or her signature.
